DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
 
Status of the Claims
The response and amendment filed 04/06/2022 is acknowledged.
Claims 1, 3-5, 8-13, 16, and 18-20 are pending.
Claims 1 and 13 are independent.
Claim 13 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/12/2021.
Claims 1, 3-5, 8-12, 16, 18-20 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Amendment
Claim 1 has been amended to include the limitation of wherein the solid dispersion is prepared from crystalline valsartan and crystalline sacubitril by hot-melt extrusion. 

Rejections Withdrawn
The rejection of claims 21 and 23 under 35 U.S.C. 103 as being unpatentable over Susarla, WO 2017037596 A1 (cited previously) and Kovacik, WO 2017012600 A1 as evidenced by Zannou, WO 20019061713 A1 (cited previously) as applied to claims 1, 3-5, 8-12, 16, 18-20 and 22 above, and further in view of Prasad, WO 2017191620 A1 has been withdrawn since claims 21-23 were cancelled.
The double patenting rejection has been modified to address Applicant’s amendment.

Response to Arguments
The double patenting rejection has been modified to address Applicant’s amendment.

The Prathap declaration under 37 CFR 1.132 filed 04/06/2022 is insufficient to overcome the rejection of claims 1, 3-5, 8-12, 16, and 18-20 based upon Susarla and Kovacik as evidenced by Zannou as set forth in the last Office action because:  
The declaration (pg. 5/5) indicates that tablets made using dry granulation with crystalline valsartan and crystalline sacubitril were unstable after three months regardless of the packaging material used and showed the formation of sacubitril/valsartan complex. 
The declaration (pg. 5/5) indicates that when hot melt extrusion was used to manufacture tablets from crystalline valsartan and crystalline sacubitril, the hot melt extrusion process caused the complete conversion of the crystalline form to amorphous form; no complex formation was observed with the tablet made according to this process, except for tablets stored in PVC/PVdC blister. 
The declaration refers only to the system described in the above referenced application and not to the individual claims of the application. As such the declaration does not show that the objective evidence of nonobviousness is commensurate in scope with the claims. See MPEP § 716.
The claimed invention is silent to tablets and any specific packaging. The claimed invention reads on a solid dispersion in any form. The claimed invention is silent to the active agents being in crystalline or amorphous form in the solid dispersion while the declaration refers to the actives in amorphous form (hot melt extrusion caused the complete conversion of the crystalline form to the amorphous form, Declaration, pg. 5/5, bullet two). 
It is noted that the declaration indicates the presence of the sacubitril/valsartan complex is monitored in the drug product diffractogram at characteristic reflex 4.2o + 0.2o 2θ (Declaration, pg. 4/5, bullet four). It is not clear if the presence or the absence of the peak is evidence of the complex because the diffractograms are not provided in the declaration. 
The declaration does not appear to demonstrate a difference in form or properties from the form or properties of Susarla’s amorphous dispersion since the comparative example SAV/C-094 is not prepared in the same way as done in Susarla so that the drugs are in an amorphous form, e.g., using separate actives as suggested in Kovacik. The comparative example differs from the SAC/C-185 (HME) example since the actives appear to be crystalline in the tablet in the comparative example while the actives are said to be amorphous in the HME example. The claimed invention recites HME but is silent to the form of the actives in the claimed solid dispersion. To the extent that the recitation of HME implies the actives are present the solid dispersion in amorphous form, Susarla teaches solvation techniques to prepare solid dispersions of the same drugs in amorphous form. In addition, Hsung teaches hot melt extrusion techniques to prepare solid dispersions of valsartan and sacubitril.
It is not clear if the amorphous dispersions of Susarla contain a complex of valsartan and sacubitril since Susarla does not expressly refer to the amorphous dispersion as containing a complex. Susarla states the starting material is a complex, but the starting complex is dissolved and dispersed in a polymer matrix to arrive at the amorphous solid dispersion. Since the declaration uses XRD as an indicator for the complex, Susarla’s dispersions, having actives in an amorphous state, would not appear to contain a complex if tested using the declaration’s method. The declaration is not a comparison with the form disclosed by the closest prior art since Susarla suggests the amorphous forms of the actives are desired and protected by dispersion in a polymer matrix. Also, newly cited Hsung teaches solid dispersions of valsartan and sacubitril comprising the drugs dispersed in a matrix containing a polymer which may be prepared by hot melt extrusion to provide amorphous forms of the drug (Hsung, e.g., pg. 6, ¶ 2) which shows no crystal characteristic peak of either drug or the complex (Hsung, e.g., claim 1).  
The declaration does not appear to demonstrate a difference in form or properties from the combined teachings of Susarla and Kovacik. The combined teachings of Susarla and Kovacik suggest it would have been obvious to prepare an amorphous dispersion of valsartan and sacubitril in a polymer matrix (Susarla) using separate drugs which are not complexed (Kovacik) resulting in a physical mixture of amorphous active agents which are not complexed and are dispersed in a matrix containing a polymer with a reasonable expectation of success. 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Rejections Addressing Applicant’s Amendment

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3-5, 8-12, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Susarla, WO 2017037596 A1 (cited previously) and Kovacik, WO 2017012600 A1 as evidenced by Zannou, WO 20019061713 A1 (cited previously).
Susarla teaches amorphous solid dispersions of LCZ-696. This is a solid dispersion. LCZ-696 is a complex of valsartan and sacubitril (Susarla, e.g., pg. 1, Field of Invention). Susarla teaches an amorphous solid dispersion of LCZ-696 with a polymer (Susarla, e.g., claim 2). Susarla teaches a solid dispersion of LCZ-696 in a polymer, i.e., a matrix containing a polymer. See Susarla, e.g., Example 3A, pg. 14. Susarla does not appear to teach the solid dispersion prepared by hot-melt extrusion. However, this language refers to the way the claimed solid dispersion was prepared. This is a product by process limitation. Determination of patentability is based on the product itself and patentability of a product does not depend on its method of production. The product claimed appear to be the same as the solid dispersions set forth in Susarla. There does not appear to be any structural features implied by the process step recited which would serve to distinguish the presently claimed subject matter from the solid dispersion disclosed in Susarla. See MPEP 2113, I. The declaration appears to imply the active agents are in an amorphous form, (Declaration, pg. 5/5, hot melt extrusion process caused the complete conversion of the crystalline form to amorphous form). Susarla teaches the amorphous form contains less than 3% of any crystalline form of LCZ-696. Therefore, the amorphous form implied by the recited process step is taught by Susarla. 
Susarla teaches the dispersion is stable and has good physical properties, stabilizes LCZ-696 by protecting the actives from humidity in a simple manner (Susarla, e.g., pg. 9-10, bridging ⁋).
Susarla does not expressly teach wherein the active ingredients are in a physical mixture and not a complex. 
Like Susarla, Kovacik teaches pharmaceutical compositions comprising valsartan and sacubitril (Kovacik, e.g., abstract), where the active ingredients are separated, i.e., not complexed but still in the same dosage form, i.e., in a physical mixture (Kovacik, e.g., pg. 4:11-15). Kovacik teaches dosage forms containing Valsartan and Sacubitril as separate substances offers the advantage that the preparation of the dosage form is shorter and simpler since the demanding production of the cocrystal is avoided; when the actives are separate, the product retains the properties of the original product. Moreover, separation prevents excessive degradation of sacubitril at higher temperatures, increasing the stability of the product meaning the storage conditions of the dosage form do not need to be modified. See Kovacik, e.g., pg. 7:5-14. Kovacik teaches sacubitril is unstable at higher temperatures and to higher relative humidity (Kovacik, e.g., pg. 6:11-12). Exemplified formulations are sensitive to air humidity requiring selection of particular packaging (Kovacik, e.g., pg. 15:2-9). Kovacik does not expressly teach the ingredients dispersed in a matrix containing a polymer.
Starting from Susarla: It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a solid dispersion comprising a complex of valsartan and sacubitril as understood from Susarla by incorporating valsartan and sacubitril as separate agents with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to avoid the demanding production process for the cocrystal and increase the stability of the product as suggested by Kovacik. The skilled artisan would have had a reasonable expectation of success in making this modification because Kovacik suggests the dosage form would have properties similar to those containing the cocrystal. 
Alternatively, starting from Kovacik: It would have been obvious to one of ordinary skill in the art, before the filing date of the presently claimed invention, to formulate a separate mixture of valsartan or salt thereof and sacubitril or salt thereof as understood from Kovacik in a matrix containing a polymer with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification because Susarla teaches the dispersion has good physical properties, and protects amorphous actives from humidity in a simple manner. The skilled artisan would have had a reasonable expectation of success because Kovacik teaches the physical mixture shows the same release and stability of the known cocrystal products. Thus, the dispersion formulation of Susarla would achieve the objective of protecting the actives from humidity as desired by Kovacik alleviating the need for special packaging.
Applicable to claim 3 and 16: Susarla teaches LCZ-696 which has actives in a ratio of 1:1 as evident from Zannou, WO 20019061713 A1, e.g., pg. 5, formula.  It would have been obvious to use the same molar ratio of the actives in the cocrystal complex when the actives are separate from each other with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of success because Kovacik suggests the dosage form would have properties similar to those containing the cocrystal.
Applicable to claims 4-5: Kovacik teaches sacubitril sodium salt and valsartan disodium salt (Kovacik, e.g., claims 44-45).
Applicable to claims 8, 9 and 18-20: Susarla teaches the amorphous solid dispersion comprising polymers within the scope of the claimed invention, e.g., polyvinylpyrrolidone. See Susarla, e.g., claim 2. Hydroxypropyl methylcellulose is also claimed. See Susarla, e.g., claim 2. 
Applicable to claim 10 and 12: Susarla teaches solid unit dosage forms, e.g., tablets capsules. See Susarla, e.g., pg. 10, ¶ 2.  
Applicable to claim 11: Kovacik teaches pharmaceutically acceptable excipients including filler, binder, disintegrant, lubricant etc. See Kovacik, e.g., pg. 5:20-22.
Accordingly, the subject matter of claims 1, 3-5, 8-12, 16, and 18-20 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 1, 3-5, 8-9, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsung, WO 2017036420 A1.
Hsung teaches a pharmaceutical composition comprising valsartan and sacubitril, where both valsartan and sacubitril are in an amorphous state, i.e., may be respectively pharmaceutically acceptable salts thereof. (Hsung, e.g., Abstract). Hsung teaches the composition in the form of a solid dispersion with an organic vehicle (Hsung, e.g., claim 4). Hsung teaches the organic carrier is a polymer, e.g., hydroxypropyl methylcellulose or povidone, i.e., polyvinylpyrrolidone (Hsung, e.g., claim 6). Hsung teaches the composition may be prepared by hot melt extrusion (Hsung, e.g., claim 14). Hsung teaches there is no evidence of the crystalline form of the complex in the pharmaceutical composition, and wherein the actives are in an amorphous form (Hsung, e.g., pg. 4, Summary of the Invention, paragraphs 3 and 6). Hsung exemplifies compositions comprising valsartan and sacubitril dispersed in a polymer matrix wherein the actives are in amorphous form, and there is no x-ray diffraction peak for the complex, sacubitril or valsartan (Hsung, e.g., example 2). Therefore, Hsung teaches a solid dispersion comprising valsartan and sacubitril in a physical mixture and not complexed and are dispersed in a matrix containing a polymer. 
Hsung exemplifies compositions prepared by melting the actives with a polymer (Hsung, e.g., claim 8, example 5 and example 44), and suggests compositions may be prepared by hot melt extrusion (Hsung, e.g., claim 14)
Hsung does not expressly teach a singular embodiment wherein the solid dispersion is prepared by hot melt extrusion.
However, it would have been obvious before the filing date of the presently claimed invention to combine the teachings found within Hsung to arrive at a solid dispersion comprising valsartan and sacubitril which are in a physical mixture, not complexed, and dispersed in a matrix containing a polymer wherein the solid dispersion is prepared from crystalline forms and prepared by hot melt extrusion with a reasonable expectation of success. Since Hsung expressly teaches the dispersion may be prepared by hot melt extrusion, Hsung provides an express suggestion which would have prompted one skilled in the art to use hot melt extrusion to prepare the amorphous dispersions comprising according to Hsung’s disclosure with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of success because Hsung prepares dispersions by melting the actives with a polymer.
The limitation of prepared from crystalline valsartan and crystalline sacubitril does not appear to limit the product claimed since the recited language refers to the starting material. Further the declaration filed 04/06/2022 states hot melt extrusion results in amorphous forms of the actives. Hsung teaches the solid dispersion having amorphous forms of valsartan and sacubitril. 

Applicable to claim 3: Hsung teaches the ratio of actives may range from 1:0.95 to 0.95:1 (Hsung, e.g., claim 1). The claimed ratio is within the narrow range suggested in Hsung.
Applicable to claims 4-5 and 16: Hsung teaches sacubitril sodium salt and valsartan disodium salt (Hsung, e.g., pg. 6, and example 2). Claim 5’s reference to crystalline valsartan disodium and crystalline sacubitril monosodium does not appear to limit the product claimed since the recited language refers to the starting material. Further the declaration filed 04/06/2022 states hot melt extrusion results in amorphous forms of the actives which Hsung teaches. Further still, Hsung teaches any physical form of the actives may be used for the preparation of the solid dispersion (Hsung, e.g., pg. 6). 
Applicable to claims 8 and 18-20: Hsung teaches polyvinylpyrrolidone as well as additional polymers recited in claims 8 and 18-20. See Hsung, e.g., claim 3.
Applicable to claim 9: Hsung teaches wherein the polymer is hydroxypropyl methylcellulose (Hsung, e.g., claim 3).
Accordingly, the subject matter of instant claims 1, 3-5, 8-9, 16, and 18-20 would have been obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hsung, WO 2017036420 A1 as applied to claims 1, 3-5, 8-10, 16, and 18-20 above and further in view of Susarla, WO 2017037596 A1 (cited previously).
The teachings of Hsung enumerated above apply here. 
Hsung teaches a solid dispersion according to claim 1 further in combination with an excipient, e.g., diluent, disintegrant (Hsung, e.g., claim 2 and claim 9), but does not expressly teach a solid unit dosage form comprising the solid dispersion of claim 1 and an excipient.
Susarla teaches solid unit dosage forms, e.g., tablets or capsules comprising a solid amorphous dispersion of valsartan and sacubitril. See Susarla, e.g., pg. 10, ¶ 2.  
It would have been obvious before the effective filing date of the presently claimed invention to formulate a solid dispersion comprising valsartan and sacubitril as understood from Hsung in a unit dosage form such as a table or capsule as suggested in Susarla with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to facilitate oral delivery as suggested by Susarla. Since Susarla teaches amorphous solid dispersions of the same drug combination formulated in solid oral unit dosage forms for administration, the skilled artisan would have had a reasonable expectation of successfully formulating Hsung’s solid amorphous dispersions in the same way.
Accordingly, the subject matter of instant claims 10-12 would have been obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1, 3-5, 8-12, 16, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of reference application 16646904 in view of Susarla, WO 2017037596 and Hsung, WO 2017036420 A1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
	The claims of the reference application teach an optionally film coated tablet containing valsartan or salt thereof and sacubitril or salt thereof, a mesoporous inorganic stabilizer, and a pharmaceutically acceptable excipient. See, e.g., claim 1. The actives are not complexed (claim 1). The actives are in a 1:1 ratio (claim 5). The actives may be in crystalline form or amorphous form (claims 6-10).
	The claims of the reference application do not expressly teach a solid dispersion, i.e., wherein the active ingredients are dispersed in a matrix containing a polymer. 
	Susarla teaches a combination of the same actives, i.e., valsartan and sacubitril (structural formula I, Abstract), wherein the actives are present as a solid dispersion in at least one pharmaceutically acceptable excipient (Susarla, e.g., Abstract, claims). The polymers, e.g., hydroxypropyl methylcellulose are disclosed pharmaceutically acceptable excipients for dispersing the actives. See Susarla, e.g., claim 2. Susarla teaches the pharmaceutically acceptable carrier stabilizes the active by acting as a protective barrier, e.g., stabilizing the active to humidity (Susarla, e.g., ¶ bridging pp. 9-10).
	It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify the tablet taught by the reference application by dispersing the actives in a matrix containing a polymer as suggested by Susarla with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to improve the stability of valsartan and sacubitril to humidity as suggested by Susarla. This is the use a known technique to improve similar formulations in the same way. The skilled artisan would have had a reasonable expectation of success since Susarla teaches the composition may be formulated as a tablet. 
Valsartan disodium and sacubitril monosodium are found in reference application claim 6.
	The reference claims in combination with Susarla do not expressly teach the combination of actives in a solid dispersion prepared by hot melt extrusion. This limitation is interpreted to mean at least some of the actives are present in the solid dispersion in amorphous form. 
	Susarla teaches the actives present in an amorphous form (Susarla, e.g., pg. 12, ¶ 2). This is expected to improve solubility over crystalline forms (Susarla, e.g., pg. 1, Background, ¶ 2). Hsung teaches similar solid dispersions wherein the valsartan and sacubitril are present in amorphous forms for increased dissolution and improved bioavailability (Hsung, e.g., pg. 3, second ¶ from bottom). Hsung teaches the same actives in combination with silica (Hsung, e.g., example 71). Hsung teaches dispersions comprising valsartan and sacubitril in an amorphous form may be prepared by hot melt extrusion (Hsung, e.g., pg. 6, ¶ 2). 
	It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify tablets claimed by the reference application by dispersing the actives in amorphous form in a matrix containing a polymer which has been prepared by hot melt extrusion with a reasonable expectation of success. The skilled artisan would have been motivated to disperse the actives in a polymer matrix, i.e., solid dispersion to protect the actives from humidity as suggested in Susarla. The skilled artisan would have been motivated to formulate the actives in amorphous form, e.g., by making the dispersion using hot melt extrusion, since Susarla and Hsung suggest the amorphous forms of the same drugs would improve solubility and bioavailability. The skilled artisan would have had a reasonable expectation of success since Susarla and Hsung teach techniques for improving formulations of the same drugs claimed by the reference application. 
Accordingly, the subject matter of instant claims 1, 3-5, 8-12, 16, 18-20 would have been obvious before the filing date of the presently claimed invention absent evidence to the contrary.
 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615